SULLIVAN, Judge,
dissenting
I agree with the majority’s conclusions that this court has jurisdiction to address the merits of the appeal and that C&M’s purported attempt to withdraw from Commission jurisdiction was premature.
Respectfully, but strongly, however, I dissent from the majority holding that the Commission appropriately granted the petition to withdraw without first requiring C&M to conduct another vote of the shareholders. As noted by the majority, the term “shareholders” includes the customers of the utility. I.C. 8-1-2.7-1.4 (Burns Code Ed. Repl.1998). Furthermore, the vote must be taken at a specially called meeting after notice has been given to every shareholder not less than thirty days before the date of the meeting. I.C. 8-1-2.7-5 (Burns Code Ed. Repl.1998).
I fail to understand how the majority can invalidate the previous attempt to withdraw upon the basis that C&M did not have status to do so without first acquiring the CTA and yet validate a vote which was taken outside the contemplated purview of the statutory provisions governing such procedure. The majority does so reasoning that “[tjhere is nothing in the record before us suggesting that the result would be any different” because C&M would, upon revote only need to be servicing as least one customer and conduct a vote by the same “shareholders” who voted earlier. This presupposition assumes that absolutely nothing would change with regard to the number of persons who would be “shareholders” at the particular point in time that a proper vote could be taken following issuance of the CTA. It seems to me that, during the time frame contemplated, a utility might well, for financial or geographic reasons, see the need to increase the number of customers. subscribing to the service. For this and other possible reasons, there might be more than the original seven persons who would be eligible to vote.
Because it takes a majority of the voters to vote to opt out, addition of just a few more persons into the equation might change the outcome. Furthermore, even some of those already voting to opt out might conceivably change their vote in light of the now available information that the $40 per month proposed utility charge is an inadequate return for the private shareholders. They should have the opportunity to consider all information now available and if they believe their interests would be better served by Commission supervision of rates. Conversely, those shareholders who are now utility customers under the new CTA might reasonably conclude that the initial rate is arbitrarily low and that, without Commission oversight, the rates might skyrocket once the utility achieves a monopoly over the 299 or fewer customers. Accordingly, they may wish Commission oversight.
Be that as it may, I am not convinced that a vote to be cast in the near future would be identical to that cast September 20, 1997. Nearly two years have elapsed since that date and the motivations and interests of the interested parties may have changed during the passage of that time. Even if otherwise, the statute requires a vote to be taken under the proper procedures.
I do not perceive it within our prerogative to disregard the legislative requirements for opting out; nor do I believe that it is appropriate to do so merely because the same result might likely be obtained as from the earlier vote.
I would reverse the Commission’s order granting withdrawal from its rate setting *469jurisdiction and would remand for further proceedings pursuant to statute.